Exhibit 23.b Cira Centre2929 Arch StreetPhiladelphia, PA 19104-2808+1 ain+1 ax www.dechert.com March 6, 2015 Teachers Insurance and Annuity Association of America730 Third AvenueNew York, NY 10017-3206 Re: TIAA Real Estate Account Form S-1 Dear Ladies and Gentlemen: We hereby consent to the use of our name under the caption Legal Matters in the Prospectus filed as a part of the registration statement on Form S-1 for the TIAA Real Estate Account, unless and until we revoke such consent. In giving such consent, however, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended, and the rules and regulations thereunder. Very truly yours, /s/ Dechert LLP Dechert LLP
